Citation Nr: 0031384	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for skin rash.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1987 to 
July 1991 and from March 1992 to July 1992.  The veteran 
served in the Southwest Asia theater of operations from 
December 17, 1990 to April 12, 1991.  

The issues on appeal before the Board of Veterans' Appeals 
(Board) arise from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in which service connection was 
denied for a right ankle disability, a right knee disability, 
hearing loss, skin rash, and vision loss.  A notice of 
disagreement was filed in May 1995, a statement of the case 
was issued in June 1995, and a substantive appeal was filed 
in July 1995.  The veteran testified before a local hearing 
officer in November 1995.  

In February 2000, the Board remanded the veteran's 
claims for additional development.  In an April 2000 
supplemental statement of the case, the RO continued to deny 
service connection for bilateral hearing loss, recurrent skin 
rash, loss of vision, a right ankle disability, and a right 
knee disability.  Subsequent to that Remand decision, the 
President approved the Veterans Claims Assistance Act of 
2000, Pub. L. No.106-475,114 Stat. 2096, (the Act) on 
November 9, 2000 which made several amendments to the law 
governing VA claims.  The Act made several changes to chapter 
51 of title 38, United States Code.  It added a new section 
5100, which defines "claimant" as any individual applying 
for, or submitting a claim for, any VA benefit.  Pub. L. 
No.106-475, § 2, 114 Stat. at 2096.  It transferred from 
section 5103(a) to section 5102(b) a provision imposing on VA 
a duty to notify a claimant of the evidence necessary to 
complete an incomplete application, changing the word 
"evidence" to "information."  Id. § 3(a), at 2096.  It 
revised section 5103 to impose on VA, upon receipt of a 
complete or substantially complete application, a duty to 
notify the claimant of any information, and any medical or 
lay evidence, not already submitted that is necessary to 
substantiate the claim.  Id. § 3(a), at 2096-97.  Perhaps 
most significantly, it added a new section 5103A, which 
defines VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim, and eliminated from 
section 5107(a) the necessity of submitting a well-grounded 
claim to trigger the duty to assist.  Id. §§ 3(a), 4, at 
2097-98.  It also revised section 5107(a) to provide only 
that, except as otherwise provided, a claimant is responsible 
for presenting and supporting a claim.  Id. § 4, at 2098.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version most favorable to the 
claimant shall apply.  The RO must make a determination as to 
which law is most favorable to the veteran and undertake any 
needed development in accordance to the applicable law.

Hearing Loss

The new Act referred to above requires that the VA notify the 
veteran of any evidence necessary to substantiate his claim.  
The current medical evidence does not contain a diagnosis of 
a hearing loss disability for VA purposes.  Although the 
veteran reported that he has not sought treatment for hearing 
loss, he should be notified of the need to submit medical 
evidence of a hearing loss disability in order to 
substantiate his claim.  If such evidence is submitted within 
the period required by the Act, the RO must comply with the 
provisions of the duty to assist as enumerated in the new 
Act.  

Vision Loss

Under the new Act, the VA is required to provide the veteran 
with a VA examination if there is competent evidence that the 
veteran has a current disability and there is lay or medical 
evidence that the condition is related to service.  In this 
case, there is evidence of "accomodative insufficiency" of 
the eye.  The veteran has testified that he had some minor 
loss of vision in his eyes at discharge, and that his 
eyesight has gradually decreased.  This evidence establishes 
a reasonable possibility of an allowance, thus triggering the 
duty to assist under the new Act.  In this regard, medical 
evidence is needed as to whether the disability diagnosed is 
one for which service connection may be granted.  See 
38 C.F.R. § 3.303(c) to the effect that refractive error of 
the eye is not a disability for which service connection may 
be granted.  A VA medical examination is needed for this 
purpose.  In addition, a medical opinion is needed as to the 
date of onset of any diagnosed chronic visual disability.

Right knee disability

Right knee findings were noted on VA examination, although 
the physician did not diagnose the disability.  Under the new 
Act, the VA is required, among other things, to inform the 
veteran of any medical evidence necessary to support his 
claim.  The veteran should be advised that evidence of a 
current right knee disability is necessary to support his 
claim.  In addition, the veteran reported having an MRI of 
the knee at a VA facility which found deteriorating 
cartilage.  These records should be obtained, and any 
additional development necessary accomplished.

Right ankle disability 

The veteran was noted to have, on an April 1999 X-ray of the 
right ankle, minimal hypertrophic change of the talus 
anteriorly and superiorly was noted.  During a local hearing, 
the veteran testified that he had sought private medical 
treatment for this condition and that a health care provider 
had told him that he had had an "injury to [either his knee 
or ankle] in the past that was recurring."  It does not 
appear that there has been an attempt to obtain clarification 
about the underlying bases for this health care provider's 
opinion.  The veteran's statement during his local hearing 
has put the RO on notice that relevant evidence may exist or 
could be obtained that would, if true, be relevant and 
necessary for full, fair adjudication of his veteran's claim 
concerning service connection for a right ankle disability.  
Therefore, the RO has a duty to request the veteran's 
assistance in obtaining updated treatment records and 
clarifying opinions, in writing, from this private health 
care provider.  Thereafter, a VA joint examination is needed 
to confirm the exact diagnosis and etiology of the veteran's 
right ankle disability. 

Skin rash

The Board notes that the veteran underwent a skin examination 
for VA purposes in April 1999.  He reported having a 
recurrent, "poison ivy-like" rash up to several times a 
year.  This apparently started in January 1991 while he was 
in Saudi Arabia.  Examination revealed dry skin patches on 
the veteran's forearms, distal lower legs, and dorsum of the 
feet.  The veteran was diagnosed as having chronic lichen 
planus.  However, the examiner did not proffer an opinion as 
to the etiology of this skin condition, and therefore a new 
examination is necessary, as detailed below.

The most recent treatment records regarding the veteran were 
associated with the claims file on or around April 1999.  To 
ensure that the veteran's claims will receive a fully 
informed evaluation, clinical data reflecting treatment of 
the veteran, since April 1999, must be obtained and reviewed.  
38 C.F.R. §§ 4.1, 4.2 (2000). 

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The provisions of the Act referred to 
above should be reviewed and applied to 
all disabilities at issue.  Any needed 
development should be accomplished.

2.  The veteran should be requested to 
submit medical evidence of the presence 
of a hearing loss disability.  If he has 
been diagnosed as having same at a VA 
facility, he should notify the RO so they 
may request pertinent medical records.  
If evidence of a hearing loss disability 
is submitted, appropriate development 
should be accomplished, to include 
providing the veteran with an examination 
to determine confirm whether it is at 
least as likely as not that any hearing 
loss disability had its onset in service 
or within any applicable presumptive 
period.

3.  Appropriate development should be 
conducted in accordance with the new Act 
described above with regard to the 
veteran's claim for service connection 
for a vision problem.  This should 
include requesting from the veteran 
information as to where he has been 
treated for this condition postservice.  
All indicated records should be obtained.  
Thereafter, a VA eye examination should 
be ordered.  The examiner should 
determine whether the veteran has a 
chronic eye disability, other than 
refractive error.  He or she should note 
whether there is evidence of 
"accomodative insufficiency" of the 
eye.  If so, a diagnosis for this finding 
should be given.  The physician should 
note whether "accomodative 
insufficiency" is a refractive error of 
the eye.

4.  The veteran should be advised that 
medical evidence of a current right knee 
disability is necessary to support his 
claim, and he should be advised to obtain 
such information.  If a diagnosis has 
been rendered by the VA, he should inform 
the RO as the which VA medical center 
rendered the diagnosis, and this evidence 
should be obtained.  In addition, the MRI 
reportedly taken at a VA facility should 
be obtained.  (The veteran should provide 
the date and name of the facility.)  If 
evidence of a chronic right knee 
disability is provided, all development 
according to the provisions of the new 
Act should be accomplished, including the 
obtaining of a medical opinion as to 
whether it is at least as likely as not 
that any chronic right knee disability 
had its onset in service or if any 
arthritis of the right knee was 
manifested within one year of service.

5.  The RO should contact the veteran and 
request the name and address of the 
health care provider he referenced in his 
hearing as providing an opinion as to the 
etiology of his right ankle disability.  
After securing the most recent addresses 
and necessary releases from the veteran, 
the RO should contact this health care 
provider, and request that they provide 
copies of all treatment records 
pertaining to the veteran.  The RO should 
afford these physicians an opportunity to 
provide more detailed statements as to 
the bases of their medical opinions that 
the veteran's right ankle disability is 
secondary to a past injury.  If this 
opinion is confirmed, the health care 
provider should specify the circumstances 
of the injury (i.e., was it a parachute 
jump injury, etc.).  To that extent, the 
health care provider should be invited to 
include a complete rationale, citing 
authority and investigation, for all 
conclusions reached. 

6.  Any pertinent medical records from VA 
medical facilities, documenting treatment 
of the veteran for a right ankle 
disability and/or skin symptoms 
subsequent to April 1999, should be 
obtained and made of record. 

7.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for a right ankle disability 
and/or skin symptoms subsequent to April 
1999.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file. 

8.  The RO should then schedule the 
veteran for special VA joint and 
dermatological examinations.  The veteran 
and his representative should be notified 
of the date, time and place of the VA 
examinations in writing. 

9.  The veteran should thereafter be 
afforded VA joint and dermatological 
examinations to determine the correct 
diagnosis and etiology of all existing 
right ankle and/or skin disabilities.  
Such tests as the examiners deem 
necessary should be performed.  The 
examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  If an 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  

	Joint examination

a.  The examiner should provide an 
opinion as to whether the veteran 
suffers from a right ankle 
disability.  If so, what is the 
diagnosis of said disability?  

b.  If the veteran is diagnosed as 
having a right ankle disability, the 
examiner should opine as to whether 
it is at least as likely as not that 
said disability is attributable to 
the veteran's periods of active 
duty.  The evidence considered by 
the examiner should include, but not 
be limited to, any relevant 
documents received from the health 
care provider the veteran referenced 
in his local hearing testimony.  If 
the examiner disagrees with the 
opinions contained in these 
documents, he or she should give the 
reasons for any disagreement.


	Dermatological examination

a.  The examiner should provide an 
opinion as to whether the veteran 
suffers from a skin disability, to 
include chronic lichen planus.  If 
so, what is the diagnosis of said 
disability?  

b.  If the veteran is diagnosed as 
having a skin disability, the 
examiner should opine as to whether 
it is at least as likely as not that 
said disability is attributable to 
the veteran's periods of active 
duty. 

10.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical reviews do not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

11.  When the above developments have 
been completed, the case should be 
reviewed by the RO.  It is imperative 
that the RO consider the provisions of 
the new Act and the provisions of Karnas 
cited above.  If any decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





- 10 -


